DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.

				Claim Status
Claims 1, 3-11, and 13-20 are pending and are examined. Claims 2 and 12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the limitation “wherein at least one arc-shaped observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate” is unclear and indefinite. Where are the flow channel, the at least one air drainage channel, and the at least one air drainage outlet arranged? How are these formed between? Is each of these arranged in one of the substrates or both of the substrates? Please clarify where these are located such that these are formed between the first and second substrates.
Regarding Claims 3 and 13, the limitation “the at least one arc-shaped observation flow channel and the at least one air drainage channel are formed between the first overlapping surface and the second overlapping surface” is unclear and indefinite. Where are the flow channel and the at least one air drainage channel arranged? How are these formed between the overlapping surfaces? Is each of these arranged in one of the substrates or both of the substrates? Please clarify where these are located such that these are formed between the overlapping surfaces of the first and second substrates.
Regarding Claims 4 and 14, the limitation “wherein a depth of the at least one arc-shaped observation flow channel is less than a depth of the at least one air drainage channel in a direction perpendicular to the first overlapping surface and the second overlapping surface” is unclear and indefinite. Where is the flow channel? Is it in the first substrate or second substrate or both? Where is the air drainage channel? Is it in the first substrate or second substrate or both? Is the depth of each of the channels in the first substrate or second substrate or both? Please clarify how the flow and air drainage channels are each arranged related each of the first and second substrates.

Regarding Claims 5-11 and 15-20 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleifer (US Pub 2003/0231983).

Regarding Claim 1, Schleifer teaches an observation carrier adapted to observe at least one sample, the observation carrier comprising: a first substrate; and a second substrate, stacked on the first substrate, wherein at least one arc-shaped observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate, and the at least one arc-shaped observation flow channel and the at least one air drainage outlet are separated by the at least one air drainage channel, wherein the at least one are-shaped observation flow channel is entirely surrounded by the at least one air drainage channel ([0089] Sample integrity is maintained by an air gap channel (feature 66 in FIG. 5) between each assay chamber. If sample leaks around the inlet, the outlet, or past a gasket forming the assay chamber, it is drawn into the adjacent air gap channel. If the sample is not completely drawn into the capillary (assay channel) and excess remains at the opening, any excess wider than the opening is drawn into the adjacent air gap channel.).  

Regarding Claim 3, Schleifer teaches the observation carrier according to claim 1, wherein the first substrate comprises a first overlapping surface, the second substrate comprises a second overlapping surface, the first overlapping surface and the second overlapping surface face each other, and the at least one arc-shaped observation flow channel and the at least one air drainage channel are formed between the first overlapping surface and the second overlapping surface ([0089] Sample integrity is maintained by an air gap channel (feature 66 in FIG. 5) between each assay chamber. If sample leaks around the inlet, the outlet, or past a gasket forming the assay chamber, it is drawn into the adjacent air gap channel. If the sample is not completely drawn into the capillary (assay channel) and excess remains at the opening, any excess wider than the opening is drawn into the adjacent air gap channel.).
  

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogusu (US Pub 2014/0024126).

Regarding Claim 1, Ogusu teaches an observation carrier adapted to observe at least one sample, the observation carrier comprising: a first substrate; and a second substrate, stacked on the first substrate, wherein at least one arc-shaped observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate, and the at least one arc-shaped observation flow channel and the at least one air drainage outlet are separated by the at least one air drainage channel, wherein the at least one are-shaped observation flow channel is entirely surrounded by the at least one air drainage channel ([0040] Specifically, as is illustrated in FIG. 3, the second groove 4 can be arranged so as to surround the flow channel 3 when viewed from a direction perpendicular to the substrate. When having such a structure as to surround the flow channel, the second groove can reduce the leakage of the liquid in the flow channel to the outside through a gap between the bonded surfaces.) 

Regarding Claim 9, Ogusu teaches the observation carrier according to claim 1, wherein the first substrate and the second substrate are transparent substrates ([0029] The substrate can be a transparent material having optical transparency. [0058] A transparent substrate having high optical transparency is used for the substrate in the upper face side of the flow channel 3 so as to transmit fluorescence emitted from the flow channel to the outside therethrough.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2014/190258).
Regarding Claim 1, Lee teaches an observation carrier adapted to observe at least one sample, the observation carrier comprising: a first substrate; and a second substrate, stacked on the first substrate, wherein at least one arc-shaped observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate, and the at least one arc-shaped observation flow channel and the at least one air drainage outlet are separated by the at least one air drainage channel, wherein the at least one are-shaped observation flow channel is entirely surrounded by the at least one air drainage channel ([0050] The degas channels surround the fluidic channel 14 and dead-end chamber network such that when a relative vacuum is applied within the degas channel network 16, air from the fluidic channel network 14 diffuses into the degas channels across the gas permeable barrier wall layer between the fluidic channel 14 and degas channel networks 16. The air diffusion between these two channel networks causes a pressure difference between atmospheric pressure and the internal channel pressure when the sample liquid is placed at the inlet 12 of the device, thus driving fluid movement into the fluidic channel network 14 while the fluid is kept isolated from the surrounding degas channels 16 by the selective barrier walls.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (US Pub 2015/0114093; previously cited), in view of Ogusu (US Pub 2014/0024126).
Regarding Claim 11, Appleyard teaches an observation device adapted to observe at least one sample ([0003] a microfluidic system with an interrogation apparatus which detects and interrogates objects in a sample fluid mixture of a microfluidic chip, and a focused energy apparatus which performs an action which affects the objects. In one embodiment, the interrogation apparatus interrogates the objects to determine their identity), 
the observation device comprising: an observation carrier, comprising: a first substrate; and a second substrate, stacked on the first substrate, wherein at least one arc-shaped observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate, and the at least one observation flow channel and the at least one air drainage outlet are separated by the at least one air drainage channel ([0016] In one embodiment, the apparatus further includes a plurality of side output channels leading from the main fluid channel, the plurality of side output channels disposed on either side of the at least one output channel, the plurality of side output channels which remove the sheath fluids from the microfluidic chip. ([0152] The sheath or buffer fluids 163 flow through channels 114, 115 and 116, 117, into the main channel 164, and towards the action chamber 129 before flowing out through at least output channels 140 and 142, in laminar flow. [0156] In one exemplary embodiment, the channels 114, 115 or 116, 117 are disposed in the same structural layer or plane of the microfluidic chip 100, than the layer or plane in which the channel 164 is disposed (see FIG. 1A, for example), or may be disposed in a different structural layer or plane (see FIG. 1B, for example). In another embodiment, the input channel 164 and the sheath channels 114, 115 or 116, 117, may be disposed in-between structural layers or planes of the chip 100. Thus, one of ordinary skill in the art would know that the channels 114-117, 164, and 140-142, etc., can be disposed in any layer or between any two layers. Further, although the channels 114-117, 164, and 140-142, etc. are described in exemplary embodiments as shown in the Figures, one of ordinary skill in the art would know that the particular arrangement or layout of the channels on the chip 100 may be in any desired arrangement as long as they achieve the described features of the present invention. [0171] Thus, the sample fluid mixture 120 becomes a relatively smaller, narrower stream, bounded or surrounded by sheath or buffer fluids 163, while maintaining laminar flow in channel 164. [0175] The first output 111, the second output 112 and the third output 113 are reached via output channels 140-142 which originate from action chamber 129. see FIG. 2.)
a light source, disposed on one side of the observation carrier and adapted to provide a light beam to the observation carrier; a microscopic observation module, disposed on the other side of the observation carrier 11File: 088885usf and adapted to observe an image of the at least one sample in the at least one arc-shaped observation flow channel by the light beam; and a driving unit, adapted to drive the observation carrier to rotate, such that a plurality of observation positions of the at least one observation flow channel sequentially pass a transmission path of the light beam (Fig. 5 [0224] In one embodiment, collection optics 153, including a microscope objective, collect the fluorescence emission from the objects 160 in the chip 100, and a dichroic mirror passes the fluorescence emission from the collection optics 153 towards the optical signal detector 154. In one embodiment, the focused energy device 157 emits a beam 158 which passes through beam shaping optics 180 (as described above), and which is directed by a minor and also reflected by dichroic minor through collection optics 153 onto the chip 100. Specifically, in one embodiment, the objective lens of the collection optics 153 focuses the focused energy beam 158, which enters the back aperture of the objective lens, into a tight spot on the objects 160 just slightly downstream from the interrogation/excitation point in action region 129. However, one of ordinary skill in the art would know that the focused energy beam 158 may be disposed below the output 112 of the chip 100, or slightly upstream from the interrogation/excitation region 129. [0276] In one embodiment, the interrogation light source 147 is an excitation laser 147 (see FIG. 16), having 350 mW power, 355 nm wavelength, 12 ps pulse width. [0277] In one embodiment, further downstream from the hydrodynamic focusing steps, in channel 164, the objects 160 are detected in the action chamber 129 at opening 150 through covering 133, using the light source 147. Light source 147 emits a light beam 148 (which may be via an optical fiber) which is focused at the center of the channel 164 at opening 150).  
the at least one observation flow channel is surrounded by the at least one air drainage channel ([0162] In one embodiment, as shown in FIG. 2, channels 114, 115 and 116, 117 are depicted as partially coaxial to one another with a center point defined by the sample input 106. Thus, in one embodiment, channels 114, 115 and 116, 117 are disposed in a substantially parallel arrangement, with the channels 114, 115 and 116, 117 being equidistant to main channel 164.).    
Regarding the shape of the channel, Appleyard is silent to the arc-shape of an observation channel.
Appleyard teaches alternative embodiments. Appleyard teaches in [0171] one of ordinary skill in the art would know that the main channel 164, or the buffer channels 114-117 may be of any physical arrangement, such as a rectangular or circular-shaped channel, with tapers, ramps, or other internal features, as long as the object of the present invention is obtained. [0175] The first output 111, the second output 112 and the third output 113 are reached via output channels 140-142 which originate from action chamber 129. see FIG. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the observation flow channel in the device of Appleyard, to be arc-shaped, in order to allow for an alternative physical arrangement while maintaining laminar flow, as taught by Appleyard in [0171].
Appleyard is silent to the at least one arc-shaped observation flow channel is entirely surrounded by the at least one air drainage channel.
Ogusu teaches in the related art of flow channels. [0040] Specifically, as is illustrated in FIG. 3, the second groove 4 can be arranged so as to surround the flow channel 3 when viewed from a direction perpendicular to the substrate. When having such a structure as to surround the flow channel, the second groove can reduce the leakage of the liquid in the flow channel to the outside through a gap between the bonded surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one arc-shaped observation flow channel, in the device of Appleyard, to be entirely surrounded by the at least one air drainage channel, as taught by Ogusu, in order to allow for a flow-channel device for detecting light emission, as taught by Ogusu, in [0011].

Allowable Subject Matter
Claims 3-8, 10, and 13-20 are objected to as being dependent upon a rejected base claim and some of these claims are rejected under 112b. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all the 112b clarity issues are addressed.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the first substrate comprises a first overlapping surface, the second substrate comprises a second overlapping surface, the first overlapping surface and the second overlapping surface face each other, and the at least one arc-shaped observation flow channel and the at least one air drainage channel are formed between the first overlapping surface and the second overlapping surface.

Response to Arguments
Applicant’s arguments filed 4/20/22 on pages 6-10 with respect to claim(s) have been considered but are moot because the new ground of rejection relies on an additional reference not applied in the prior rejection of record. 

First, Applicant argues on page 6 that the amended limitation is that the observation flow channel is entirely surrounded by the at least one air drainage channel.
In response, the examiner notes that the amendment overcomes the prior art of Appleyard. New references are cited to teach the observation flow channel is entirely surrounded by the at least one air drainage channel. There are several references cited over claim 1. Further, there are 112b rejections applied to clarify several limitations in the claims.

Second, Applicant argues on pages 7-9 regarding the 103 rejection over the prior art of Appleyard.
In response, the examiner notes new references are cited in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798